UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 6, 2013 URS Corporation (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 1-7567 94-1381538 (Commission File No.) (IRS Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (415)774-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition. On August 6, 2013, URS Corporation issued a press release announcing financial results for the quarterly period ended on June 28, 2013.A copy of the press release, entitled “URS Corporation Reports Second Quarter 2013 Results” is furnished and not filed pursuant to Item 2.02 as Exhibit 99.1 hereto.Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item9.01Financial Statements and Exhibits. (c)Exhibits 99.1 Press Release, dated August 6, 2013, entitled “URS Corporation Reports Second Quarter 2013 Results.” 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, URS Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. URS CORPORATION Dated: August 6, 2013 By: /s/Reed N. Brimhall Reed N. Brimhall Vice President and Chief Accounting Officer 2 EXHIBIT INDEX Exhibit No. Description Press Release, dated August 6, 2013, entitled “URS Corporation Reports Second Quarter 2013 Results.” 3
